DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed with regards to 35 USC 112 (b) have been fully considered but they are not persuasive. Applicant argues that "substantially: is acceptable in claim and uses Ecolab, Inc. v. Envirochemn, Inc., 264 F.3d 1358 (Fed. Cir. 2001) as the court case. However, as best understood, the limitation that was deemed acceptable was "substantially uniform".
Applicant's arguments filed with regards to 35 USC  have been fully considered but they are not persuasive. The first interpretation has the support flange extending radially outward from a suction flange. The support flange is extending from the base suction flange. The amended language overcame the second interpretation of the prior art of record. 
The rejection is updated below and made final necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikkelsen et al. US 20180363659.
Regarding claim 1, Mikkelsen discloses
A pump casing (Fig 5) with an integral support flange (2a), the pump casing comprising: 
a casing portion (Fig 7: Head 9a) for receiving an impeller (8 that has 29 is received by 9a) therein; 
a suction flange (Fig 5: part of 2a as seen in the clip below that extends from the base) for coupling the casing portion to suction piping of an associated piping system  (2a couples 8 to 5 or 6); and 
a support flange (Flange part of 2a that has hole 3; as seen in clip below) portion for coupling the pump casing to a foundation to fix and support the pump casing during operation (Par 52: 3 on the flange couples 2a to foundation); 
wherein the support flange portion is integral to the suction flange (Par 57: Both flanges of 2a are formed as one piece as a cast metal), and 
wherein the support flange portion extends radially outward from and surrounds the suction flange (Flange 3 is extending radially outward and surrounding and extending of the suction flange as seen in the clip below).

    PNG
    media_image1.png
    340
    410
    media_image1.png
    Greyscale

Regarding claim 2, Mikkelsen discloses
wherein the suction flange and the support flange portion are cast along with the casing portion as a single piece (Par 57: Both flanges of 2a, 6, and 3 are formed as one piece as a cast metal).
Regarding claim 3, Mikkelsen discloses
wherein the suction flange includes a plurality of fastener openings to receive a plurality of fasteners for fixing the pump casing to a flange of the associated piping system (Fig 5-7: Suction flange as seen in the clip in the rejection of claim 1: Interpretation 2 has 20a openings for fixing 8 to the piping system 5 and 6).
Regarding claim 4, Mikkelsen discloses
wherein the support flange portion includes a plurality of fastener openings to receive a plurality of fasteners for fixing the pump casing to the foundation (Fig 5; par 52: Holes 3 on the flange as seen in the clip in the rejection of claim 1 connect the foundation to the casings).
Regarding claim 5, Mikkelsen discloses
wherein the plurality of fastener openings in the support flange portion are positioned radially outward of the plurality of fastener openings in the suction flange (Fig 5: flange 3 is radially outward of the suction flange opening 20a as seen in the clip in the rejection of claim 1).
Regarding claim 6, Mikkelsen discloses
wherein the support flange portion has a substantially rectangular outer geometry (Fig 5: Flange 3 is in a rectangular geometry as seen in the clip in the rejection of claim 1), and 
wherein respective ones of the plurality of fastener openings in the support flange portion are positioned at respective corners of the support flange portion (Fig 10: Holes 3 are in the corners of the support flange 3).
Regarding claim 8, Mikkelsen discloses
wherein the support flange portion comprises a radial extension of the suction flange (Fig 5: flange 3 is a radially extension of the suction flange as seen in the clip in the rejection of claim 1).
Regarding claim 13, Mikkelsen discloses
wherein the plurality of fastener openings in the support flange portion are evenly spaced about a perimeter of the support flange portion (Fig 10: Holes 3 are in the corners of the support flange 3). 
Regarding claim 14, Mikkelsen discloses
wherein a bottom surface of the support flange portion forms a plane (Fig 11: See clip below) that is offset from a plane formed by a seal-engaging surface of the suction flange (Fig 11: Seal between 8(32) and 2a; seen in clip below is offset from plane of bottom of support flange).

    PNG
    media_image2.png
    384
    592
    media_image2.png
    Greyscale

Regarding claim 15, Mikkelsen discloses: 
wherein the support flange portion is integral to the suction flange (Par 57: Both flanges of 2a are formed as one piece as a cast metal).
Regarding claim 16, Mikkelsen discloses 
wherein the casing portion has a plurality of motor mounting reinforcements each having a fastener recess for receiving a fastener to couple the casing portion to a motor (Fig 6: 9a has holes 2 on the top; Fig 19: 26 is mounded to 9a).
Regarding claim 17, Mikkelsen discloses 
wherein the support flange portion is located radially outwardly with respect to the suction flange (Flange 3 is extending radially outward and surrounding and extending of the suction flange as seen in the clip in the rejection of claim 1).
Regarding claim 18, Mikkelsen discloses 
wherein the support flange overcomes moment exerted by the motor and prevents forces from the suction piping from being applied to structures other than the pump casing (Par 5: Bending moments on the head part and foot part and which can lead to undesired deformation moreover become effective due to the lateral projection beyond the pump body).
Regarding claim 19, Mikkelsen discloses 
wherein the support flange portion is formed as a radial extension of the suction flange (Flange 3 is an radial extension of the flange part of 2a seen in the clip in the rejection of claim 1).
Regarding claim 20, Mikkelsen discloses 
wherein the distance between the casing portion and the support flange is sufficient to permit a bolt to be introduced into a fastener opening in the support flange along a side of the support flange facing the casing portion .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. US 20180363659 in view of Burgess et al. US 20110142599.
Regarding claim 9, Mikkelsen discloses al of the above limitations. However, Mikkelsen is silent as to: 
a plurality of stiffening ribs coupling an upper surface of the support flange portion to the casing portion.
From the same field of endeavor, Burgess teaches 
a plurality of stiffening ribs (Fig 6 and 8: 48 and 50) coupling an upper surface of the support flange portion to the casing portion (Support flange being the flange coming off of 46 with holes).

Regarding claim 10, Mikkelsen discloses al of the above limitations. However, Mikkelsen is silent as to: 
wherein the plurality of stiffening ribs also couple an upper surface of the suction flange to the casing portion.
From the same field of endeavor, Burgess teaches 
wherein the plurality of stiffening ribs (Fig 6 and 8: 48 and 50) also couple an upper surface of the suction flange to the casing portion (Suction flange being the flange coming off of the body 52 with holes).
This claim is covered by the modification in the rejection of claim 9.
Regarding claim 11, Mikkelsen discloses al of the above limitations. However, Mikkelsen is silent as to: 
wherein respective ones of the plurality of stiffening ribs are positioned directly adjacent to associated ones of the plurality of fastener openings in the support flange portion.
From the same field of endeavor, Burgess teaches 
wherein respective ones of the plurality of stiffening ribs (Fig 6 and 8: 48 and 50) are positioned directly adjacent to associated ones of the plurality of fastener openings in the support flange portion (Fig 6 and 8: 48 and 50 are adjacent to opening holes of 46).

Regarding claim 12, Mikkelsen discloses al of the above limitations. However, Mikkelsen is silent as to: 
wherein the plurality of stiffening ribs are positioned between adjacent ones of the plurality of fastener openings in the suction flange.
From the same field of endeavor, Burgess teaches 
wherein the plurality of stiffening ribs (Fig 6 and 8: 48 and 50) are positioned between adjacent ones of the plurality of fastener openings in the suction flange (Fig 6 and 8: 48 and 50 are adjacent to opening holes of the flanges of 52).
This claim is covered by the modification in the rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745        

                                                                                                                                                                                                                                                                                                                                                                                               /COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745